DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.

Response to Amendment
3. The amendment filed on March 30, 2021 has been fully considered. The Declaration under 37 CFR 1.12 filed on March 30, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to recite the polymer being starch-modified water absorbent resin and the aerogel further comprising a bamboo extract as an antibacterial agent. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1, 5-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.  As currently amended, instant claim 1 recites the polymer being “starch-modified water absorbent resin”. However, instant specification does not provide a definition and it is not clear what polymer is assumed by the term “starch-modified water absorbent resin”: either any water absorbent polymer modified with starch or a modified starch is assumed as the water absorbent resin itself. For the purposes of the prosecution it is assumed that “starch-modified water absorbent resin” is any water absorbent resin containing starch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


6.  Claims 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schiraldi et al (US 2008/0132632) in view of Wada et al (US 2010/0240808) only, or alternatively in further view of  Liao et al (US 2012/0309245), and as evidenced by Iqbal et al (US 5,389,723).

7.  Schiraldi et al discloses a lightweight absorbent porous clay aerogel polymer composite ([0033], Abstract) comprising:
A) 1-99 pbw, or 10-40 pbw ([0046]) of a layered clay, specifically montmorillonite, kaolin or bentonite  ([0016], [0019], [0037], [0038]);
B) 1-99 pbw, or 1-60 pbw ([0046]) of a polymer comprising starch ([0039]-[0040]);
C) an antimicrobial additive ([0073]);
D) 0.1-40 pbw of a binder including polyvinyl alcohol or polyethylene oxide ([0019], [0074], [0059]);
E) fillers ([0050], as to instant claim 5),
Wherein the starch is combined with the binder, preferably with polyvinyl alcohol ([0059]).
As evidenced by Iqbal et al, the polyvinyl alcohol is a water-absorbent resin (col. 6, lines 32-35 of Iqbal et al). Since polyvinyl alcohol is a water-absorbent resin, therefore, the combination of starch with said polyvinyl alcohol of Schiraldi et al appears to correspond to “starch-modified water absorbent resin” of instant claims 1 and 6.

Specifically exemplified the clay aerogel comprising 10%wt of montmorillonite clay PGW and 20%wt of polyvinyl alcohol and having density of 0.34 g/cc (Table 4; paragraphs [0098], [0106]).

8. As to instant claim 6, the clay aerogel is produced by a process comprising:
i)  mixing the clay with the binder, starch and antimicrobial additive ([0019], [0060], [0073], as to instant claim 9), 
ii) adding water as the solvent, 
iii) mixing in a blender to produce a suspension,
iv) pouring the solution/suspension into a mold (as to instant claim 8), 
v) freezing the solution in the mold and 
vi) freeze drying the mold to remove the water ([0060]),
wherein the exemplified temperature of freezing is -12ºC ([0100]) and the exemplified freeze drying is conducted in a lyophilizer at the temperature of 25ºC until complete drying ([0100]).
It is noted that freeze drying in a lyophilizer is the same as lyophilization.
Though Schiraldi et al does not explicitly recite the residual water content in the completely dried aerogel, since the complete drying appears to mean about zero percent of residual water, it is the examiner’s position that the values of about zero percent of water as taught by Schiraldi et al , and 3%wt as claimed in instant invention are close enough that one of ordinary skill in the art would have expected the same 

9. As to instant claim 7, the clay aerogel is used in the form of particles formed by pulverizing and granulating ([0018], [0087]). Thus, it would have been obvious to a one of ordinary skill in the art that the process of Schiraldi et al further comprises a pulverizing, i.e. crushing, step.

10. The clay aerogel is used in the form of particles having size of about 1 inch (25.4 mm) formed by granulating ([0018], [0087]) and is used as a cat litter ([0035], as to instant claim 10).

11. Thus, Schiraldi et al discloses porous absorbent clay aerogel comprising a combination of clay, binder and starch as a polymer, produced by freezing/freeze drying of an aqueous dispersion comprising the clay, binder and the polymer. Though Schiraldi et al does not explicitly recite the porous clay aerogel having microsized pores and nano-layered structure, since the aerogel of Schiraldi et al comprises the same layered clay and the same polymers as claimed in instant invention, is cited as being porous and absorbent, is produced by the same freezing/freeze drying method as that disclosed in instant invention, therefore, the porous aerogel of Schiraldi et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, at In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  In the alternative, though Schiraldi et al does not explicitly recite the porous clay aerogel having micro-sized pores and nano-layered structure,
Liao et al discloses a porous low density nanocomposite having microscopic sized cells ([0008], [0030]), comprising:
A) nanoclay platelets having thickness of less than 100 nm ([0033]-[0034], [0036]), 
B) a gelator including sorbitol, cellulose; and 
C) a binder such polymers  including polyacrylates ([0056]-[0059]),
wherein the nanocomposite is produced by preparing the nanoclay/gelator/binder mixture, adding water, followed by freezing the mixture and freeze drying to remove the water and prepare the microporous structure ([0050], [0051]).

Schiraldi et al and Liao et al are related to porous clay aerogels produced by freezing/freeze drying of an aqueous suspension of the clay, polymer and binder, and thereby belong to the same field of endeavor, wherein Liao et al explicitly teaches the produced clay composites having micro-sized pores and nano-sized clay platelets, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Liao et al and Schiraldi et al and conduct, or obvious to try to conduct the process of making the porous aerogel of Schiraldi et al according to the teachings of  Liao et al, including the use of nano-sized platelets of Liao et al  as the clay component, so to ensure the produced aerogel of Schiraldi et al  is having, at least partially,  micro-sized pores and nano-layered clay structure as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

14.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific process conditions, i.e. the temperature and duration of each of the steps of freezing and freeze drying in the processes of Schiraldi et al alone or Schiraldi et al in view of  Liao et al, so to produce the porous clay aerogel having a desired combination of properties including density, pore size and size of clay layers, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Schiraldi et al alone or Schiraldi et al in view of  Liao et al disclose the aerogel comprising an antimicrobial additive ([0073] of Schiraldi et al), Schiraldi et al alone or Schiraldi et al in view of  Liao et al do not recite said antimicrobial additive being bamboo extract.

16. However, Wada et al discloses a water-absorbent resin composition having excellent deodorant property, especially against unpleasant odor of urine ([0008]) and antimicrobial property (Abstract, [0012]), wherein such superior deodorant and antimicrobial properties can be attained by adding a bamboo extract to the water-absorbent resin, including polyethylene oxide ([0012], [0029], [0036]).
The composition further comprises bentonite, kaolin, clay and starch ([0060]).

17. Since Wada et al  and Schiraldi et al alone or Schiraldi et al in view of  Liao et al are related to compositions comprising a clay, starch, water-absorbent resins and antimicrobial agents, and thus belong to the same field of endeavor, wherein Wada et al teaches the use of bamboo extract as the antimicrobial agent, and wherein said bamboo extract provides not only antimicrobial property, but excellent deodorant property, therefore, based on the combined teachings of Wada et al  and Schiraldi et al alone or Schiraldi et al in view of  Liao et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the bamboo extract as the antimicrobial additive in the aerogel of Schiraldi et al alone or Schiraldi et al in view of  Liao et al, so to provide the aerogel of Schiraldi et al alone or Schiraldi et al in view of  Liao et al with not only antimicrobial property, but with  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

18.  	The Declaration under 37 CFR 1.132 filed by Applicant on March 30, 2021 has been fully considered. In the Declaration Applicants provided additional examples showing i) that the use of starch-modified water absorbent resin in the aerogel provides better overall absorption, absorption rate and dust avoidance as compared to the use of PEG 35K and ii) that the use of bamboo extract provides a strong antibacterial quality.
However, the data presented in the Declaration appear to be not persuasive for the following reasons:
A) regarding the Experiment 1, only single inventive example showing the use of montmorillonite and starch-modified water absorbent resin in equal weights, i.e. 50:50 weight ratio and a single comparative example showing the use of montmorillonite and PEG 35K in equal weights, i.e. 50:50 weight ratio, were presented. However, 
i) It is not clear which water-absorbent resin that is modified with starch was used; 

iii) Even if the aerogel comprising starch-modified water-absorbent resin shows better absorption properties than the aerogel comprising PEG 35K, there is no substantial evidence that the aerogels comprising PEG’s other than PEG 35K, or other water-absorbent resins will have the absorption properties worse than those shown for the aerogel based on the starch-modified water-absorbent resin.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
iv) Since the starch-modified water-absorbent resin comprises both the water-absorbent resin and the starch, wherein starch is also a water-absorbent natural resin, therefore, obtaining the aerogel with better absorption properties by using the starch-modified water-absorbent resin appears to be an expected result.

B) Regarding the Experiment 2, it is noted that, as shown by Wada et al (US 2010/0240808), bamboo extract comprises not only antibacterial but deodorant properties when used in combination with clays and water-absorbent resins. Therefore, 

Response to Arguments
19.  Applicant's arguments filed on March 30, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764